Citation Nr: 0331161	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  00-09 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for left foot drop as a 
result of VA surgical treatment in July and August 1998 and 
January 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





REMAND

In July 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Again contact the Director of the VA Medical 
Center (VAMC), New York, New York or his designee 
and obtain all the original records of the 
veteran's hospitalizations at that facility for a 
lumbar laminectomy from 21 July to 11 August 1998, 
and for a lumbar microdiskectomy from    24 to 28 
January 1999.  Request that an exhaustive search 
be conducted for the complete original clinical 
records of both periods of hospitalization, to 
specifically include all original doctors' orders 
and neurosurgical notes (especially neurosurgical 
notes from January 1999), nurses' notes, and X-ray 
reports, to include MRI reports.  If the 
additional original clinical records obtained as a 
result of this search do not include the January 
1999 neurosurgical notes, the VAMC Director or his 
designee should be requested to prepare a report 
for the record describing in detail the nature of 
the medical records search conducted, and 
certifying, if such is the case, and in accordance 
with the mandate of in Dixon v. Derwinski,   3 
Vet. App. 261 (1992), and 38 C.F.R. § 5103A(b)(3) 
that all such remaining original records have been 
irretrievably lost, and that further efforts to 
obtain them are not justified.    
2.  After all available medical records and/or 
responses have been obtained from the VAMC and 
associated with the claims file pursuant to the 
above-requested development, the claims file and 
the original medical records of the veteran's VA 
hospitalizations in 1998 and 1999 should be 
referred to the same VAMC/New York Neurosurgery 
Resident (if available) who rendered the 27 July 
2001 medical report, or to another VA physician 
who is a specialist in neurosurgery, for a 
supplemental opinion as to whether the veteran had 
loss of strength in his left foot after the second 
VA surgery in January 1999.  This supplemental 
opinion should reflect consideration of the 
additional neurosurgical notes obtained from 
January 1999, if available.  The physician should 
also render an opinion for the record as to 
whether the proximate cause of the veteran's left 
foot drop was (a) carelessness, negligence, lack 
of proper skill, error in judgment, or similar 
instance of fault on the part of the VA in 
furnishing the surgical treatment in July 1998 or 
January 1999, or (b) an event not reasonably 
foreseeable.  The clinical findings and reasons 
upon which the opinions are based should be 
clearly set forth.
3.  After the VA physician has prepared 
the supplemental report, it should be 
associated with the veteran's claims 
file, and that claims file together with 
all original records of the veteran's VA 
hospitalizations in July/August 1998 and 
January 1999 should be returned to the 
Board for consideration.

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





